Citation Nr: 1232276	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  94-47 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for tinnitus.

2.  Entitlement to an initial compensable rating for tension headaches.

3.  Entitlement to an initial compensable rating for post operative hemorrhoids.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 13, 2007.

(The issues of entitlement to earlier effective dates for the grant of service connection for posttraumatic stress disorder with depression and panic disorder and for cervical spine disc disease at C3-C4, entitlement to higher initial ratings for residuals of restrictive lung disease, degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease, cervical spine disc disease at C3-C4, herpes, and arteriosclerotic heart disease, entitlement to increased ratings for bilateral patellofemoral syndrome of the knees, and entitlement to a combined disability rating in excess of 60 percent from July 29, 1997 to August 8, 2001 and in excess of 80 percent from August 9, 2001 to September 23, 2008, are the subjects of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to September 1991.

These matters initially came before the Board of Veterans' Appeals (Board) from February 1992 and July 2002 rating decisions of the Department of Veterans' Affairs (VA) Regional Offices (ROs) in Winston-Salem, North Carolina and Philadelphia, Pennsylvania, respectively.

In the February 1992 decision, the RO granted service connection for tension headaches and post operative hemorrhoids and assigned initial noncompensable disability ratings, both effective September 6, 1991.  Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Philadelphia, Pennsylvania.  In the July 2002 decision, the RO denied the Veteran's petition to reopen a claim of service connection for tinnitus as new and material evidence had not been received.
In October 1996, the Board remanded the higher initial rating issues in order to clarify whether the Veteran wished to attend a Board hearing and to schedule any requested hearing.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a July 1997 hearing in Washington, D.C.  A transcript of that hearing has been associated with his claims folder.  The AVLJ who held the hearing is a signatory to this decision.

In September 1997, the Board remanded the higher initial rating issues for further development.

The Veteran testified before a Veterans Law Judge (VLJ) at a September 2003 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The VLJ who held the hearing is no longer employed at the Board. 

In August 2004, November 2006, and June 2007, the Board remanded the petition to reopen and the higher initial rating issues for further development.

In a June 2011 decision, a Decision Review Officer (DRO) granted a TDIU, effective March 13, 2007.  However, as explained below, the issue of entitlement to a TDIU prior to this date remains before the Board as part of the appeal for higher initial ratings for the service-connected headache and hemorrhoid disabilities.

The Veteran testified before an AVLJ at a September 2011 videoconference hearing at the RO.  A transcript of that hearing has been associated with his claims folder.  The AVLJ who held the hearing is also a signatory to this decision.

A VLJ who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  Appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when a veteran has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  The United States Court of Appeals for Veterans Claims (Court) has interpreted 38 C.F.R. § 20.707 as requiring that a veteran must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

As stated above, the Veteran testified at two hearings before two different AVLJs currently employed at the Board concerning the issues listed above.  Thus, a third VLJ will be assigned to the panel deciding this appeal.  In a letter dated in June 2012, the Veteran was afforded the opportunity for a hearing before the third member of the decision panel.  He subsequently responded that he did not want an additional hearing.  Thus, there is no hearing request pending at this time and the Board has complied with the requirements set forth in Arneson.  See Id; 38 C.F.R. § 20.700(a) (2011).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

On various occasions, including in letters dated in September 2009 and October 2010 and during the September 2011 hearing, the Veteran raised the issues of whether new and material evidence has been received with respect to a claim of service connection for a left shoulder disability and entitlement to service connection for fibromyalgia, hypertension, a sleep disability (including sleep apnea), and dental, right shoulder, prostate, and gastrointestinal disabilities.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) [citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)].  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 [citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)].

The evidence indicates that the Veteran's service-connected headaches and hemorrhoids may have worsened since his last VA examinations in October 2010.  For example, he reported during the hemorrhoid examination that he did not experience any rectal bleeding and examination did not reveal any such bleeding.  However, he reported during the September 2011 hearing that he had experienced bloody stools during the week prior to the hearing.  Also, an April 2011 VA ambulatory care treatment note indicates that he reported a worsening of his headaches due to psychiatric medication.

Given this evidence, VA's duty to obtain new examinations as to the current severity of the Veteran's service-connected headaches and hemorrhoids is triggered.

Additionally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing and following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011).  

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

In the June 2011 decision, the DRO granted a TDIU, effective March 13, 2007.  Therefore, the issue of entitlement to a TDIU is not before the Board for the period since that date.  

However, the effective date of service connection for the Veteran's tension headaches and hemorrhoids is September 6, 1991 and there is evidence that he experienced periods of unemployment between that date and March 13, 2007 but with extended periods of gainful employment.  Further, he has reported that he was unable to work due to his service-connected disabilities.  Given the evidence of current disabilities, the Veteran's claims for the highest ratings possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice for the period prior to March 13, 2007.  

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, in combination, were sufficient to preclude gainful employment for any period prior to March 13, 2007.

The Veteran's percentage ratings did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) until August 9, 2001.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Also, in its August 2004 remand, the Board instructed the AOJ to obtain the Veteran's vocational rehabilitation folder (including all counseling records) and to associate such evidence with the claims folder for the duration of the appeal.  Although there is evidence that efforts were taken to obtain the Veteran's vocational rehabilitation folder and it was included among the list of evidence contained in a November 2005 supplemental statement of the case, it is not currently included with the claims file.  As such evidence may be relevant to the claim for a TDIU prior to March 13, 2007, it should be obtained upon remand.

Furthermore, the claim for a TDIU prior to March 13, 2007 is inextricably intertwined with the petition to reopen and the higher initial rating issues which are the subject of this Board decision and the higher initial rating and increased rating issues which are the subject of the separate Board decision identified above.

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In January and May 2008, the AOJ contacted the Social Security Administration (SSA) and requested all available records pertaining to any claim by the Veteran for disability benefits.  The SSA responded that no medical records were available because the Veteran was not entitled to any SSA benefits.  However, a June 2011 letter from the SSA included among the Veteran's paperless records in the Virtual VA system reflects that he was subsequently granted SSA disability benefits for an unspecified disability.

The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and are relevant to the issues on appeal.

The Board will defer a decision on the petition to reopen a final disallowed claim for tinnitus pending review of SSA records and examination reports.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should implement the Board's separate decision regarding the grant of an effective date of September 9, 1992 for the grant of service connection for cervical spine disc disease at C3-C4 and assign an initial disability rating. 

2.  Ask the Veteran to report his employment history, educational experience, and earnings for the period from September 6, 1991 to March 13, 2007.

3.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder, including all counseling records.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

4.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.

All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.

5.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected headaches.  All indicated tests and studies should be conducted.  

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the absence or presence of characteristic prostrating attacks of headaches, the frequency and duration of any such attacks, whether any symptoms of tinnitus are associated with the headache disorder, and the extent of any associated economic impact.  

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  After all efforts have been exhausted to obtain and associate with the claims file any evidence from the SSA and any additional treatment records, the AOJ should contact the Veteran and coordinate with him to schedule a VA examination during a time in which he is experiencing a flare up of his hemorrhoids.  All such efforts should be documented in the claims file.

If it is not possible to schedule the examination during a flare up, the reason must also be documented in the claims file.

The claims folder, including this remand and relevant records in Virtual VA, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should report the presence, size, and severity of any internal or external hemorrhoids, whether they are thrombotic or irreducible, whether they are associated with excessive redundant tissue, persistent bleeding with anemia, or fissures, and the frequency with which hemorrhoids recur.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.
The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After completion of instructions 1 through 6 above, the Veteran's claims file, including this remand and relevant records in Virtual VA, should be referred to a VA physician with appropriate expertise to determine whether the Veteran's service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him prior to March 13, 2007.  

The opinion provider should answer the following questions as definitively as possible:

(a)  Is it at least as likely as not (50 percent probability or more) that, for any period from September 6, 1991 to September 8, 1992, the Veteran's service-connected disabilities (arteriosclerotic heart disease with history of chest pain; degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease; residuals of restrictive lung disease; bilateral patellofemoral syndrome of the knees, post operative hemorrhoids; herpes; and tension headaches) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him?   

(b)  Is it at least as likely as not (50 percent probability or more) that, as for any period from September 9, 1992 to March 12, 2007, the Veteran's service-connected disabilities (arteriosclerotic heart disease with history of chest pain; degenerative disc disease L4-5 with disc bulging and neuroforminal narrowing with degenerative joint disease; residuals of restrictive lung disease; bilateral patellofemoral syndrome of the knees, post operative hemorrhoids; herpes; tension headaches; and cervical spine disc disease at C3-C4) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him?   

(c)  Would either of the above opinions change if tinnitus, fibromyalgia, hypertension, a right and/or left shoulder disability, a sleep disability, a dental disability, a prostate disability, and/or a gastrointestinal disability were considered service-connected disabilities during the above identified periods?

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would enable an opinion to be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

8.  The AOJ should review the examination reports/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

9.  If, after completion of instructions 1 through 6 above, there is any period between September 6, 1991 and August 8, 2001 that the Veteran was unemployed and did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

10.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________                                       ________________________
           J. W. FRANCIS                                                           S. F. SYLVESTER
   Acting Veterans Law Judge                                          Acting Veterans Law Judge
   Board of Veterans' Appeals                                          Board of Veterans' Appeals

________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

